MEMORANDUM**
Carey Christine McAlpine appeals pro se the district court’s dismissal without prejudice, on statute of limitations grounds, of her civil rights action alleging that she was wrongfully arrested for a parole violation and re-incarcerated for a period of 28 days. We lack jurisdiction to review the district court’s order because it was not final. See WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc) (district court order dismissing claims with leave to amend is not a final appealable order).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.